Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 1 of 8

W§B€S‘§§Y":" g lNAL

DOCUI\‘.ENI` l

 

 

 

 

 

 

UNITED STATES DISTRICT COURT |FI¢P:CTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK '.1

 

 

£\IJOC#: _
- ~ ~ - - - - - - - - - - ~ - - - H - X_ _
i,l>,xu-.Fu,r~_u;__z_@\_\_i_\\j;l
UNITED STATES oF AMERICA ;`_ __ `_ _“ "_ ‘_; 4
- V. - SEALED INDICTMENT
RUJA IGNATOVA, si 17 cr. 950
a/k/a “Cryptoqueen,” '
Defendant.
_ _ _ _ _ _ _ _ _ _ ._ _ _ _ __ _ _ _ _ X
COUNT ONE
(Conspiracy to Commit Wire Fraud)
The Grand Jury charges:
l. From at least in or about 2014 through in or about

2017, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others known
and unknown, willfully and knowingly, combinedk conspired,
confederated and agreed together and with each other to violate
Title 18, United States Code, Section 1343.

2. It was a part and an object of the conspiracy that
RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit

and cause to be transmitted by means of wire, radio, and

 

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 2 of 8

television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, to wit, IGNATOVA, and
others working on her`behalf, made and caused to be made false
statements and misrepresentations soliciting individuals
throughout the world, including in the Southern District of New
York, to invest in “OneCoin,” a purported cryptocurrency, and
instructed individuals to transmit investment funds to OneCoin
depository accounts, and thereby caused individuals to send
international wires representing their OneCoin investments.
(Title 18, United States Code, Section 1349.)

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

3. From at least in or about 2014 through in or about
2017, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and*property by
means of false and fraudulent pretenses, representations and
promises, for the purpose of executing such scheme and artifice,
transmitted and caused to be transmitted by means of wire
communication in interstate and foreign commerce writings,

signs, signals, pictures, and sounds, to wit, IGNATOVA, and

 

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 3 of 8

others working on her behalf, made and caused to be made false
statements and misrepresentations soliciting individuals
throughout the world, including in the Southern District of New
York, to invest in “OneCoin,” a purported cryptocurrency, and
instructed individuals to transmit investment funds to OneCoin
depository accounts, and thereby caused individuals to send
international wires representing their OneCoin investments.
(Title 18, United States Code, Sections 1343 and 2.)

COUNT THREE
(Money Laundering Conspiracy)

The Grand Jury further charges:

4. From at least in or about 2014 through in or about
2017, in the Southern District of New York and elsewhere, RUJA
IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others known
and unknown, knowingly did combine, conspire, confederate, and
agree together and with each other to commit money laundering,
in violation of Title 18, United States Code, Sections
1956(a)(1)(B)(i) and 1956(a)(2)(B)(i).

5. It was a part and an object of the conspiracy that
RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and others
known and unknown, knowing that the property involved in certain
financial transactions represented proceeds of some form of
unlawful activity, would and did conduct and attempt to conduct

such financial transactions, which in fact involved the proceeds

 

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 4 of 8

of specified unlawful activity as defined in Title 18, United
States Code, Section l956(c)(7), to wit, the proceeds of the
wire fraud scheme alleged in Counts One and Two of this
Indictment, in violation of Title 18, United States Code,
Sections 1343 and 1349, knowing that the transactions were
designed in whole and in part to conceal and disguise the
nature, location, source, ownership, and control of these
proceeds of specified unlawful activity, in violation of Title
18, United States Code, Section 1956(a)(1)(B)(i), to wit,
IGNATOVA, and others working on her behalf, caused the transfer
of hundreds of millions of dollars of OneCoin investor funds
from OneCoin investment depository accounts through a
sophisticated network of bank accounts held at financial
institutions located throughout the world, including through
bank accounts held at financial institutions located in the
United States, and through correspondent banks located in New
York, New York, to conceal and disguise the nature, source,
ownership, and control of the fraud proceeds.

6. It was further a part and an object of the conspiracy
that RUJA IGNATOVA, a/k/a “Cryptoqueen,” the defendant, and
others known and unknown, would and did transport, transmit, and
transfer, and attempt to transport, transmit, and transfer a
monetary instrument and funds from a place in the United States

to and through a place outside the United States, and to a place

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 5 of 8

in the United States from and through a place outside the United
States, knowing that the monetary instrument and funds involved
in the transportation, transmission,'and transfer represented
the proceeds of some form of unlawful activity and knowing that
such transportation, transmission, and transfer was designed in
whole and in part to conceal and disguise the nature, location,
source, ownership, and control of the proceeds of specified
unlawful activity, to wit, the proceeds of the wire fraud scheme
alleged in Counts One and Two of this Indictment, in violation
of Title 18, United States Code, Sections 1343 and 1349, all in
violation of Title 18,‘United States Code, Section
1956(a)(2)(B)(i), to wit, IGNATOVA, and others working on her
behalf, caused the transfer of hundreds of millions of dollars
of OneCoin investor funds from OneCoin investment depository
accounts through a sophisticated network of bank accounts held
at financial institutions located throughout the world,
including through bank accounts held at financial institutions
located in the United States, and through correspondent banks
located in New York, New York, to conceal and disguise the
nature, source, ownership, and control of the fraud proceeds.
(Title 18, United States Code, Section 1956(h).)

FORFE l TURE ALLEGAT l ONS

 

7. As a result of committing the wire fraud offenses

alleged in Counts One and Two of this Indictment, RUJA IGNATOVA,

 

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 6 of 8

a/k/a “Cryptoqueen,” the defendant, shall forfeit to the United
States pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28, United States Code, Section 2461,
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of such
offenses.

8. As a result of committing the money laundering offense
alleged in Count Three of this Indictment, RUJA lGhATOVA, a/k/a
“Cryptoqueen,” the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
982(a)(1), any and all property, real and personal, involved in
such offense, and any property traceable to such property.

Substitute Asset Provision

 

9. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or
deposited with, a third party;

c. has been placed beyond the jurisdiction of
the court;

d. has been substantially diminished in value;

OI`

 

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 7 of 8

e. has been commingled with other property
which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(€), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Sections 981 and 982;

Title 21, United States Code, Sections 853; and
Title 28, United States Code, Section 2461.)

% ?-»{UZZR:Q JOO§W;I\M/i`i» wQ/VWV`

YOREPERSON
Acting United States Attorney
Southern District of New York

Case 1:17-cr-00630-ER Document 52 Filed 03/07/19 Page 8 of 8

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ v. _
RUJA IGNATOVA,

a/k/a “Cryptoqueen,”

Defendant.

 

SEALED INDICTMENT

 

Sl 17 Cr.

(18 U.S.C. §§ 2,
1343, 1349, and 1956(h).)

JOON H. KIM
Acting United States Attorney.

 

A TRUE BILL

%~`Y@M'/QC___

Foreperson.

/W£//? )¢§§M@ ji»@f¢?M°%/?W
§§ __QW_.

WNF

 

